PER CURIAM.
We reverse the deputy commissioner’s order awarding claimant’s attorney $2,713.39 because the order does not contain sufficient factual findings for appellate review nor does it adequately explain how the criteria set forth in Lee Engineering & Construction Company v. Fellows, 209 So.2d 454 (Fla.1968), were applied. School Board of Collier County v. Salter, 457 So.2d 1132 (Fla. 1st DCA 1984); Commercial Carrier Corp. v. Porter, 452 So.2d 125 (Fla. 1st DCA 1984); and Department of Health and Rehabilitative Services/Division of Blind Services v. Bean, 435 So.2d 967 (Fla. 1st DCA 1983).
Accordingly, the order appealed from is reversed and remanded for further proceedings consistent herewith.
ERVIN, C.J., and BOOTH and THOMPSON, JJ., concur.